Supplemental Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 31, 2022 was filed after the mailing date of the Supplemental Notice of Allowance on April 26, 2022 and payment of the issue fee on May 2, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Reasons for Allowance
Claims 1-4 have been found allowable over the cited prior art of record.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 1 with particular attention to “when a TEM-EDX is used to analyze an interface region including an interface at which the cubic boron nitride grains are adjacent to each other, oxygen exists on a whole or part of the interface, and a width D of a region in which the oxygen exists is more than or equal to 0.1 nm and less than or equal to 10 nm”.
United States Pre-Grant Patent Application Publication No. 2008/0286558 A1 to Kukino et al. (hereinafter “Kukino II”) teaches a high cBN content ratio sintered body that improves fatigue life of the machined part and has a longer tool lifespan than conventional cBN sintered body tools by suppressing the production of the affected layer by machining formed on the machined surface of the workpiece to be cut and by promoting residual compression stress (See Abstract).  In at least one exemplary embodiment, Kukino II teaches a commercial cBN powder with an average particle diameter of 2.5 μm and a binder powder were prepared (par. [0061]; Example 1).  Kukino II teaches the binder powder was prepared by mixing 50% of Co, 40% of Al and 10% of WC by weight; and all powders of the Co, Al and WC had an average particle diameter of 1 μm (par. [0061]; Example 1).  As a result of assaying the components other than cBN by high frequency inductively conducted plasma emission analysis (ICP analysis), Kukino II teaches this cBN powder included 0.18% of oxygen and a total of 0.35% of Li, Si, Al, Ca, Mg, and carbon by weight percentage (par. [0062]; Example 1).  Kukino II teaches the binder material powder and the cBN powder were mixed using a pot and ball made of carbide (par. [0062]; Example 1).  Kukino II teaches this mixed powder was filled into a container made of carbide, sintered at a pressure of 7.2 GPa and a temperature of 2,050° C. for 60 minutes, and the various sintered bodies displayed in 11 to 25 of Table 1 were obtained (par. [0062]; Example 1).  For each cBN sintered body composition, Kukino II teaches the product was identified by X-ray diffraction analysis, and the cBN content ratio was assayed by ICP analysis (par. [0062]; Example 1).  Table 1 of Kukino II does not teach or suggest oxygen exists on a whole or part of an interface at which the cubic boron nitride grains are adjacent to each other in the resultant exemplary cubic boron nitride sintered body (See Table 1).  When reviewing Example 2 at pars. [0090-91]; Example 3 at pars. [0112-114]; Example 4 at pars. [0139-143]; and, Table 4, Kukino II does not teach or suggest oxygen exists on a whole or part of an interface at which the cubic boron nitride grains are adjacent to each other in any one of the resultant exemplary cubic boron nitride sintered bodies (See Table 4).
United States Pre-Grant Patent Application Publication No. 2009/0120011 A1 to Okamura II et al. (hereinafter “Okamura II”) teaches a composite sintered body according to the present invention contains at least cubic boron nitride and a binder (See Abstract).  Okamura II teaches the binder at least contains at least one of a compound and a solid solution of any one element or two or more elements of Ti, Zr, Hf, V, and Cr and any one element or two or more elements of nitrogen, carbon, boron, and oxygen, and an aluminum compound (par. [0021]).  Okamura II teaches the aluminum compound is implemented by a compound of aluminum, oxygen and nitrogen and/or a compound of aluminum, oxygen, nitrogen, and boron, the aluminum compound has an average particle size of at least 50 nm to at most 1 μm, and a ratio of the aluminum compound in the binder is at least 5 volume % to at most 30 volume% (par. [0029]).  Okamura II teaches the cutting tool using the composite sintered bodies according to Examples 6 to 8 had the tool life further longer than the cutting tool using the composite sintered bodies according to Examples 1, 4 and 5 having corresponding contents of cubic boron nitride (par. [0119]).  Moreover, in the composite sintered bodies according to Examples 6 to 8, Okamura II teaches the existence probability of the binder at the bonding interface where the cubic boron nitride particles are bonded to each other is further lower than that in the composite sintered bodies according to Examples 1, 4 and 5 (par. [0119]).  Therefore, Okamura II teaches the composite sintered bodies according to Examples 6 to 8 were superior in thermal conductivity to the composite sintered bodies according to Examples 1, 4 and 5 (par. [0119]).  Okamura II teaches it appears that such a result was obtained for the following reasons (par. [0119]).  Specifically, in Example 6, Okamura II teaches it is considered that oxygen was effectively removed at the surface of the cubic boron nitride powder having the surface treated in hydrogen plasma treatment and that the surface was simultaneously terminated with hydrogen group (par. [0120]).  Specifically, Okamura II teaches the hydrogen group present at the surface in this manner attained a catalytic function at the high temperature and high pressure, and bonding strength between the cubic boron nitride particles was further strengthened (par. [0120]).  Meanwhile, in Example 7,  Okamura II teaches it is considered that oxygen was effectively removed at the surface of the cubic boron nitride powder having the surface treated in ammonia treatment and that the surface was simultaneously terminated with amino group (par. [0121]).  Specifically, Okamura II teaches the amino group present at the surface in this manner attained a catalytic function at the high temperature and high pressure, and bonding strength between the cubic boron nitride particles was further strengthened (par. [0121]).  In particular, Okamura II teaches in Example 6 the cubic boron nitride powders were subjected to hydrogen plasma treatment and the resultant composite sintered body exhibited a 15% existence probability of binder [Ti, Al] present at the bonding interface between the cubic boron nitride particles and initial XRD measurement indicated no oxygen containing compounds were present (pars. [0113-114]; Table 4).  When reviewing Okamura II’s disclosure, Okamura II teaches away from the presence of oxygen at the surface of the cubic boron nitride powder and instead teaches explicitly substituting any oxygen present with either a hydrogen group or an amino group when preparing the composite sintered body taught therein (pars. [0113-114], [0119-121]; Table 4).
There is no obvious reason to modify the teachings of   using any one or more of the Kukino, Okamura, Kukino II, Okamura II, Kobayashi, Yano, Ikeda, Miyashita or Sumiya references and teach “when a TEM-EDX is used to analyze an interface region including an interface at which the cubic boron nitride grains are adjacent to each other, oxygen exists on a whole or part of the interface, and a width D of a region in which the oxygen exists is more than or equal to 0.1 nm and less than or equal to 10 nm” according to Applicant’s independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731